Citation Nr: 0013879	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by puretone 
threshold averages of 25 decibels for the right ear and 30 
decibels for the left ear, with speech recognition ability of 
100 percent for the both ears, resulting in Level "I" 
hearing for both ears. 

2.  The veteran has submitted competent lay evidence of 
exposure to acoustic trauma during service, and he currently 
has tinnitus, which the medical evidence indicates is due to 
noise exposure during service.

3.  In a February 1977 decision, the RO denied, on the 
merits, the veteran's claim for service connection for a 
right ankle disorder. 

4.  None of the evidence received since 1977 in support of 
the veteran's attempt to reopen his claim for service 
connection for a right ankle disorder is material. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service-connected hearing loss are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.85, 4.86, and 4.87, Diagnostic Code 6100 
(1998 and 1999).

2.  The veteran incurred tinnitus as a result of his military 
service.  38 U.S.C.A. §§ 1110 and 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).

3.  The February 1977 rating decision that denied service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 
20.202, and 20.302 (1999).

4.  New and material evidence has not been received, and the 
veteran's claim for service connection for a right ankle 
disorder is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; his service medical 
records; a lay statement dated in 1976; and the reports of VA 
examinations conducted in 1971, 1974, and 1998.  The evidence 
pertinent to each issue on appeal is discussed below.

The Board notes that the veteran has alleged that his service 
medical records are incomplete and contain entries for 
another servicemember.  The Board has reviewed the service 
medical records associated with the claims file, and they all 
concern treatment for the veteran.  If there previously were 
service records in the file for another person, they have 
since been removed.  The veteran's service medical records 
appear complete, with an entrance examination, separation 
examination, and some inservice treatment.  It may be true, 
as the veteran argues, that he received treatment at first 
aid stations while in Vietnam, but records may not have been 
kept.  The RO requested his service medical records from the 
National Personnel Records Center on two occasions, in 1970 
and in 1977, and there is no indication in the file that 
additional records exist.

A.  Hearing loss

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulty 
hearing; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1998.  There is no indication of VA or private 
treatment records that the RO did not obtain, since the 
veteran has not claimed that he is receiving any treatment 
for his hearing disorder.  There is no evidence suggesting 
that there has been a material change in the veteran's 
hearing loss disability since he was last examined.  There is 
sufficient evidence to rate the service-connected disability 
fairly.  Therefore, in these circumstances, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  See also VAOPGCPREC 3-00.

The new regulations were not in effect when the rating 
decision on appeal was made, and the RO has not considered 
the new regulations.  The veteran and his representative have 
not been given notice of the new regulations.  However, he is 
not prejudiced by the Board's initial consideration of the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The results of the audiogram conducted in 1998 show that the 
veteran's hearing loss is properly evaluated as zero percent 
disabling (noncompensable).  Based on a 100 percent speech 
recognition score and a 25-decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the right ear.  Based on a 100 percent speech recognition 
score and a 30-decibel puretone threshold average, Table VI 
indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for both ears translate to a zero percent evaluation.  
Therefore, the veteran's service-connected hearing loss is 
properly assigned a noncompensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII (1998 and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1998 
did not show puretone thresholds of 55 decibels or greater in 
the relevant frequencies for either ear.  The provisions of 
38 C.F.R. § 4.86(b) also do not apply.  Although audiometric 
evaluation showed puretone thresholds of less than 30 
decibels at 1000 Hertz for both ears, there was not a finding 
of 70 decibels at 2000 Hertz for either ear. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  Despite any comments allegedly made to the 
veteran by the VA examiner, and despite the fact that his 
hearing acuity may be enhanced by the use of hearing aids, 
the assigned zero percent disability rating is appropriate 
based on the audiometric results.  In light of the above, the 
Board finds that the preponderance of the evidence is against 
his claim for a compensable disability rating for his hearing 
loss.  

B.  Tinnitus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

This claim is plausible.  The veteran's service medical 
records do not show any complaints of or treatment for 
tinnitus.  However, he has testified as to exposure to noise 
during service.  The veteran's contentions concerning 
exposure to acoustic trauma during service are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The VA examination conducted in 1998 showed 
diagnosis of tinnitus, which the VA examiner concluded was 
secondary to noise exposure during service.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

In denying this claim, the RO cited Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), for the proposition that the examiner's 
medical opinion, standing alone and without supporting 
clinical evidence, was too speculative to establish a 
plausible claim.  This is inaccurate for two reasons.  First, 
Obert concluded that a medical opinion expressed in terms of 
"may" also implies "may or may not," and is, therefore, 
where it is the only evidence supporting the claim, too 
speculative to establish a plausible claim.  In this case, 
the VA examiner in 1998 rendered an opinion using definite 
language.  Second, any evidence supporting the claim must be 
assumed credible for the purpose of determining whether the 
claim is well grounded.  The fact that a medical opinion is 
not supported by clinical evidence can be considered when 
adjudicating a claim on the merits, but not at the well 
grounded stage of the analysis.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided an appropriate VA 
examination, and sufficient evidence is of record to decide 
the claim favorably.  Therefore, no further assistance is 
required. 

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The veteran argues that he had extensive noise exposure 
during service, and he is certainly competent to report such.  
He is also competent to report experiencing ringing in his 
ears since his period of military service.  His statements of 
inservice acoustic trauma appear consistent with the 
circumstances of his service with an artillery unit.  
Moreover, his current statements as to continuity of 
symptomatology are especially credible in light of his 
complaints of ringing in the ears (i.e., tinnitus) during the 
1971 and 1974 VA examinations.  Although the veteran's 
service medical records showed no complaints of tinnitus, the 
post-service medical evidence shows such complaints beginning 
less than two years after his separation from service.  The 
fact remains that he has reported exposure to acoustic trauma 
during service, which is consistent with his service in an 
artillery unit and which he is competent to report.  There is 
no evidence of record wherein the veteran explicitly denied 
experiencing tinnitus; there is only an absence of inservice 
complaints of tinnitus.  That fact, alone, is not 
determinative of the veteran's claim.  

The record contains only medical evidence favorable to the 
veteran's claim.  A VA physician concluded that the veteran's 
current tinnitus is related to the reported inservice 
acoustic trauma.  There are no medical opinions of record 
that indicate that the veteran's tinnitus is not related to 
his military service, and there is no evidence of post-
service acoustic trauma.  Although it may be true, as the RO 
argued, that there was no clinical evidence supporting the VA 
examiner's opinion, it is the only medical opinion of record 
and is clearly favorable to the veteran's claim.  The 
evidence is, at the very least, in equipoise regarding the 
veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred tinnitus as a 
result of his military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1999).

C.  Right ankle

The veteran initially filed a claim for service connection 
for a right ankle disorder in 1976.  He submitted a lay 
statement dated in 1976 corroborating that he had had serious 
problems with his right ankle that had worsened since 1971.  
His service medical records show that he was treated for an 
inversion injury to the right ankle in October 1966.  X-rays 
were normal, with no evidence of fracture.  The diagnosis was 
sprained ankle, and he was placed on limited duty for three 
days.  There is no further treatment shown for his right 
ankle during his remaining period of service.  On his 
separation examination in June 1970, the veteran denied 
having any joint problems, and examination was normal in all 
pertinent respects. 

A February 1977 rating decision, inter alia, denied service 
connection for a right ankle condition, finding that there 
was no evidence of disability shown after the inservice 
treatment for a sprained ankle.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a) (1999).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The veteran has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the alloted time period.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.202, and 20.302 (1999).

The veteran was notified of the February 1977 decision in 
February 1977.  He submitted a notice of disagreement in 
April 1977, arguing that (a) his service medical records were 
incomplete, and (b) his ankle was not examined upon 
separation.  He was provided a Statement of the Case in June 
1977, which was sent to the latest address of record.  He was 
advised of the need to file a substantive appeal, but he did 
not do so.  Since he did not perfect an appeal as to the 
denial of service connection for a right ankle disorder, the 
February 1977 rating decision is final.

In 1997, the appellant again filed a claim for service 
connection for a right ankle disorder.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  While the 1998 rating decision 
noted, in connection with the now-overruled standard, that 
"(t)here is no reasonable possibility" that the new 
evidence would change the previous decision, the rating 
decision went on to clearly state that the evidence submitted 
in support of the claim to reopen was not material because 
"no medical evidence of a nexus, or link, between the 
claimed in-service problems [with the right ankle] and the 
current disability has been furnished."  The statement of 
the case clearly indicates that, although the now-invalid 
definition of "material" was cited, the correct regulation 
was also cited and considered.



The evidence received subsequent to February 1977 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since February 1977, the 
following evidence has been received:  (1) the veteran's 
contentions; and (2) reports of VA examinations conducted in 
1998. 

To the extent that the veteran contends that he has a right 
ankle disorder as a result of his military service, this 
evidence is not new.  Prior to 1977, he had made statements 
concerning such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the February 1977 rating decision and is not new for purposes 
of reopening a claim.

The rest of the evidence received since February 1977 is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the veteran has not submitted 
material evidence.  None of the evidence submitted since 1977 
shows treatment for or diagnosis of any chronic right ankle 
disorder.  The medical evidence does not show that the 
veteran currently has an ascertainable disorder accounting 
for his complaints of right ankle pain.  His complaints are 
symptoms only and do not constitute a diagnosed medical 
disorder.  Although the VA examination reports show 
complaints of right ankle pain, the only "diagnosis" was 
arthralgia, which is merely another word for "pain" and not 
a recognized medical disorder.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Webster's II New College 
Dictionary at 63 (1995) (defining arthralgia as neuralgic 
pain in a joint).  There have been no objective findings of 
pathology or abnormalities of the right ankle, including upon 
x-ray.

The Board acknowledges that the veteran received treatment 
for his right ankle during service.  However, there must be 
ascertainable residuals from the inservice injury(ies) to 
warrant service connection.  The veteran has made statements 
suggesting that he has had continuity of symptomatology 
concerning the right ankle since service.  Such contentions 
are not significant in light of the fact that there is no 
objective medical evidence showing that he currently has any 
right ankle disorder.

The Board is cognizant of the statements from the veteran to 
the effect that he now has a right ankle disorder as a result 
of inservice injuries to the ankle.  However, the evidence 
does not indicate that the veteran possesses medical 
expertise, and he is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The basis for the prior denial of this claim was that there 
was no medical evidence showing that the veteran had a 
chronic right ankle disorder.  There remains a lack of such 
evidence.  Accordingly, the Board finds that the evidence 
received subsequent to February 1977 is not new and material 
and does not serve to reopen the veteran's claim for service 
connection for a right ankle disorder.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable disability rating for hearing 
loss is denied.

Entitlement to service connection for tinnitus is granted.

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a right ankle 
disorder, the claim is not reopened, and the appeal is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

